Case 1:90-cr-00863-RJS Document 291-2 Filed 01/30/19 Page 1of5

ic WY / rp FTF Cadwalader, Wickersham & Tall LLP
C A I> W A L A D E R 700 Sixth Streat, N.W., Washington, DC 20001
Tel 1 202 862 2200 Fax =1 202 862 2400
www. cadwalader.cam

May 11,2017

VIA E-MAIL

Honorable John Gleeson
Debevoise & Plimpton LIP
919 Third Avenue

New York, New York 10022

Re: United States y, Jawad Ani Musi

 

Dear Judge Gleeson:

L understand that you and your firm are representing Jawad A. Musa f/k/a Leroy Moses
in an effort to reduce Mr. Muga’s sentence. As you may know, [ was the primary prosecutor
assigned to Mr. Musa's case in 1991 and handled the matter from the investigation through
sentencing. In 2016, after a careful review of Mr. Musa’s life since he was incarcerated and
upon reflection of the times, 1 wrote a letter of support (attached hereto) to the Pardon
Attorney in strong support of Mr. Musa’s petition clemency. I was disappointed that Mr.
Musa’s petition for executive clemency was denied by President Obama in January 02017,

1 wanted to write and reemphasize my support for Mr. Musa and my belief that Mr.
Musa “has more than paid his debt to society” and that “[mJercy and faimess now dictate (hat
he be given the opportunity to rejoin sociely and enjoy the balance of his lile as a freeman.”
(Letter at 2). | appreciate the work that you and your colleagues ure doing to obtain relief for
certain offenders who received mandatory minimum sentences as a result of filings under 18
U.S.C. § 924(¢) or, as in Mr. Musa’s case, 21 U.S.C, § 851. As T stated in my letler to the
Pardon Attorney, I believe that the “Section 851 enhancement papers would not be filed under
today’s guidelines.” Further, I believe that if Mr. Musa had pled guilty to the crime he was
charged with before the enhancement papers were filed, he would have received a guidelines
sentence,

I fully support the work you are undertaking to, (hrough whatever mechanism, oblain a
resentencing of Mr. Musa as you did in United States v. Holloway, 68 F, Supp. 3d 310
(2.D.N.Y,. 2014), I continue (o support Mr, Musa’s efforts to have bis scntence reduced
(through executive clemency or your efforts) and continue to beliove everything | said in my
letter last year to the Pardon Attorney.

Kenneth L. Walnsteln Tel 202-862-2474 Fax +1 202 662 2400 ken.wainstein@cwt.com
Case 1:90-cr-00863-RJS Document 291-2 Filed 01/30/19 Page 2 of 5

CADWALADER

Honorable John Gleeson
May 11, 2017

I ask that you share this letter as appropriate on behalf of Mr. Musa. Please do not
hesitate to contact if] can be of any assistance to your work,

Sincerely,
[AoE So

Kenneth L. Wainstein

KLW/ajj

Page 2
Case 1:90-cr-00863-RJS Document 291-2 Filed 01/30/19 Page 3 of 5

C A D W A L A D E R Cadwalader, Wickersham & Taft LLP
700 Sixth Street, N.W., Washington, DC 20001
Tel +1 202 862 2200 Fax +1 202 862 2400
www.cadwalader.com

New York Londen Charlotte Washington
Houston Beijing Hong Kong Brussels

June 10, 2016

Robert A. Zauzmer, Esq.

Acting Pardon Attorney

United States Department of Justice
145 N Street N.E.

Room 5E.508

Washington, D.C, 20530

Re: Letter of Support for Petition for Executive Clemency, Jawad Musa t/k/a Leroy
Moses a sas

Dear Mr, Zauzmer:

I am writing to support the petition of Jawad Musa, formerly known as Leroy Moses,
for executive clemency. In 1991, | was an Assistant United States Attorney in the Southern
District of New York,' and I was assigned to Mr. Musa's case. | handled the grand jury
investigation and pretrial proceedings, took the case through trial, and represented the
Government at the sentencing hearing in which Mr. Musa received a mandatory life sentence
under 21 U.S.C, Section 851.

Last year, upon learning of the work of the Clemency Project 2014, | asked an attorney
in my office to look up Mr. Musa’s case and determine whether he was seeking clemency.
Knowing that the Section 851 enhancement papers would not be filed under today’s guidelines,
{ wanted to make sure his case was being reviewed. My colleague quickly determined that Mr.
Musa had filed a clemency petition and that Professor Steve Zeidman and Mr. Jesse Levine
were providing counsel in the clemency process.

Since that time, my colleague and I have spent a significant amount of time reviewing
the file materials related to Mr. Musa and speaking with Professor Zeidman and Mr, Levine.
Having carefully considered Mr, Musa’s petition, it is my belief that it should be granted.

 

' 1 went on to serve in numerous other capacities during my 19 years in the Justice Department,
including: line AUSA, supervisor, Interim U.S. Attorney and confirmed U.S, Attorney in the U.S.
Attorney’s Office in D.C.; Director of the Executive Office for United States Attorneys, Gencral
Counsel and Chief of Staff of the FBI; and Assistant Attorney General for National Security.

Kenneth L, Walnstein Tel 202-862-2474 Fax +1 202 862 2400 ken wainstein@cwt.com
Page 19 of 199 full package
Case 1:90-cr-00863-RJS Document 291-2 Filed 01/30/19 Page 4 of 5

CADWALADER

Robert A. Zauzmer, Esq.
June 10, 2016

While it was appropriate that Mr. Musa was convicted and sentenced as part of the
yovernment’s effort to aggressively combat the scourge of drugs in the 1980’s and 1990’s, it is
only fair that his mandatory life sentence be reconsidered in light of circumstances since that
time.

By all accounts, Mr. Musa has led a life free of violence in prison, which is consistent
with the lack of violence in his record prior to incarceration. To the extent that he has a record
of infractions in prison, it largely relates to the use of drugs. I would submit that those drug
infractions should have limited impact on your assessment of his deservingness for clemency
given that (1) it is somewhat understandable that a person facing the prospect of life in prison
may turn to drugs and (2) he ultimately showed the strength and character to reject drugs and
stay drug free for the past four years.

Mr. Musa has also gone to great lengths to enrich and position himself to be a
productive member of society, having taken approximately 50 courses while incarcerated, with
topics ranging from business management to Spanish to psychology. That consistent level of
voluntary educational activity reflects a strong desire for self-improvement, which bodes well
for the prospects of a successful transition into society,

Finally, 1 was comforted lo see that Mr. Musa retains a strong family support system in
Baltimore, and that his family would be a critical component of a comprehensive re-entry plan,
which includes familial support, employment opportunities and community-based integration
efforts.

In light of these considerations, I believe that Mr. Musa’s petition should be granted,
Justice has been done for Mr. Musa’s drug crime in 1991, and he has more than paid his debt
to society. Mercy and fairness now dictate that he be given the opportunity to rejoin society
and enjoy the balance of his life as a free man.

1 appreciate the efforts you are putting into the President’s clemency project. I also
recognize the difficulty of distinguishing between those cases that deserve clemency and those
that do not, These are tough decisions that have direct implications for public safety, and there
is never any guarantee that a particular petition will result in a successful outcome,
Nonetheless, based on my knowledge of Mr, Musa’s original prosecution, my assessment of
his conduct over the past 25 years, and my experience in law enforcement, I believe that his
petition is one that deserves clemency.

Page 2
Page 20 of 199 full package
Case 1:90-cr-00863-RJS Document 291-2 Filed 01/30/19 Page 5 of 5

CADWALADER

Rebert A. Zauzmer, Esq.
June 10, 2016

Thank you for considering my views on this important issue, and please contact me if
can be of any further assistance as you revisw Mr. Musa’s petition.

Very truly yours,
Kenneth L, Wainstein

KLW/ajj

Page 3
Page 21 of 199 full package
